Citation Nr: 0402120	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for epicondylitis, 
manifested by right wrist and hand pain extending to the 
elbow.

Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for hypertension, right wrist and hand 
pain, extending up the right elbow, and high cholesterol.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran's 
hypertension had its origins in service, or was manifest to a 
compensable degree within one year of service.

3.  The evidence does not reasonably show that epicondylitis, 
manifested by pain in the right wrist and hand, extending to 
the elbow, had its origins in service.

4.  The medical evidence reflects that the veteran has been 
found to have elevated cholesterol levels on various 
occasions, both during and since his active service.

5.  Elevated cholesterol is a laboratory finding and does not 
of itself denote a disability for VA compensation purposes, 
and the evidence does not reasonably show that the veteran's 
elevated cholesterol level is due to, or a manifestation of, 
an underlying disease or disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Epicondylitis, manifested by right wrist and hand pain 
extending to the elbow, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  Elevated cholesterol is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection. 38 U.S.C.A. §§ 101(16), 105(a), 1131 
(West 2002); 38 C.F.R. § 3.303(c) (2003); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
to assess the nature and etiology of his claimed disorders.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with 
regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a February 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection for Hypertension

Factual Background

Service medical records note a blood pressure reading of 
110/66 on the veteran's July 1975 entrance examination 
report.  During service, the following blood pressure 
readings were noted in various service medical records and 
examination reports:
		
July 1982
122/86
November 1983
112/68
April 1992
124/82
June 3, 1999
133/71
June 4, 1999
142/81
June 5, 1999
136/81
June 6, 1999
122/76
June 7, 1999
133/80
June 10, 1999
147/75
June 11, 1999
131/77
September 1999
140/90
Undated Service Medical 
Record
164/86

In addition, June 1999 service medical records noted a 
diagnosis of rule out hypertension.  A service medical 
record, dated later in June 1999 stated that the veteran's 
blood pressure was within normal limits.

A July 2000 VA examination report noted that the examiner had 
reviewed the veteran's claims folder.  The examiner noted 
that the veteran had an elevated blood pressure reading 
during service and was brought back for a five-day check, 
during which all readings were normal.  On examination, the 
veteran's blood pressure readings were 130/80, 128/78, and 
130/78.  The examiner noted that the veteran was in good 
health generally, and did not have essential hypertension.

An August 2002 letter from the veteran's private osteopath 
noted that he was treating the veteran for hypertension.

An April 2003 VA examination report noted that the examiner 
reviewed the veteran's claims file prior to examining him.  
The diagnosis was hypertensive vascular disease, which was 
controlled with medication.  The examiner stated that the 
veteran's high blood pressure was "less likely than not due 
to the isolated blood pressure determination found while in 
the service."  The examiner pointed out that the veteran was 
not medicated for high blood pressure until two years after 
service.  The examiner concluded by saying that the veteran's 
blood pressure was "not felt to be a service-connected 
problem."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for hypertension, if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a current diagnosis of hypertension.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
VA's interpretation of the provisions of 38 U.S.C.A. § 1110 
to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The April 
2003 VA examiner specifically stated that the veteran's 
hypertension was "less likely than not" related to service.  
Furthermore, there are otherwise no opinions of record 
linking the veteran's current diagnosis of hypertension to 
service.  While the August 2002 letter from the veteran's 
private osteopath notes a diagnosis of hypertension, the 
physician does not offer any comments regarding the etiology 
of the veteran's diagnosis.  In addition, the Board notes 
that the July 2000 VA examination report specifically noted 
that the veteran did not have a diagnosis of essential 
hypertension at that time.  Accordingly, as the evidence of 
record does not show that the veteran's hypertension had its 
origins in service, or was manifest to a compensable degree 
within one year of separation from service, service 
connection for hypertension is denied.  The point at which 
essential hypertension is initially manifested is at a point 
overly remote from service so as to warrant a finding of 
there being inservice origins of the disability at issue.


III.  Service Connection for Right Wrist and
Hand Pain

Factual Background

Service medical records note a history of a broken wrist, 
with no residuals, on the July 1975 entrance examination 
report.  These records are otherwise negative for complaints, 
findings or treatment related to the right wrist, hand or 
elbow.

A July 2000 VA examination report noted that the veteran 
complained of right wrist and hand pain, which extended to 
the elbow.  X-rays taken in conjunction with the VA 
examination were interpreted as being normal studies of the 
right wrist and hand.  The examiner stated that he did not 
see any evidence of neurological deficit, and there were no 
findings to suggest that the pain was referred from the 
cervical area.  The examiner went on to note that the 
veteran's complaints were suggestive of carpal tunnel, but 
there were no findings to substantiate such a diagnosis.  The 
examiner concluded by noting that he did not have a diagnosis 
to offer at that time.

An August 2002 letter from the veteran's private osteopath 
noted that he was treating the veteran for right lateral 
epicondylitis.

An April 2003 VA examination report indicated that the 
veteran reported experiencing symptoms with his right elbow 
two years prior to separation from service.  The veteran 
complained of current discomfort in the right elbow radiating 
down the right lower arm.  The veteran also reported that his 
right hand was weaker than his left.  The diagnosis was right 
epicondylitis with minimal symptoms and slight progression.  
The examiner noted that x-rays were negative for arthritis.  
In addition, the examiner noted a diagnosis of pain in the 
right hand with minimal symptoms and slight progression.  He 
stated that the examination was essentially normal, except 
for weakness in the grip of the right hand.  The examiner 
stated that the symptoms that the veteran described 
experiencing during service were "not thought to be early 
expressions of the problem that he is now having."


Analysis

As noted above, in order to establish service connection for 
a disability, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond, 12 Vet. App. at 346; see also 
Rose, 11 Vet. App. at 171.  In this instance, while the 
veteran has a current diagnosis of epicondylitis, there is no 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  While the veteran has reported that he 
began to experience symptoms two years prior to separation 
from service, such a contention is not supported by the 
service medical records, which do not document such 
complaints.  In addition, the August 2002 VA examiner noted 
that the symptoms the veteran described experiencing in 
service were "not thought to be early expressions of the 
problem that he is now having."  Accordingly, service 
connection for epicondylitis, manifested by right wrist and 
hand pain extending to the elbow, is denied.

IV.  Service Connection for High Cholesterol

Factual Background

Service medical records note that, in April 1999, the veteran 
was evaluated by a cardiologist.  The cardiologist noted that 
the veteran's tests were normal and there was no evidence of 
ischemia.  An April 1999 report of a routine treadmill test 
noted that the stress test was negative for myocardial 
ischemic changes.  A June 1999 service medical record noted a 
diagnosis of hypercholesterolemia.

An August 2002 letter from the veteran's private osteopath 
noted that he was being treated for high cholesterol.

An April 2003 VA examination report noted that the veteran 
was known to have had high cholesterol for two years.  The 
diagnosis was hypercholesterolemia.


Analysis

The medical evidence reveals that the veteran had high 
cholesterol during service and he continues to have elevated 
cholesterol today.  However, the evidence of record does not 
contain medical evidence of current disability associated 
with his high cholesterol.  There is also no medical evidence 
of a link between a current disability and service or post-
service continuity of symptomatology of high cholesterol.  
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  High cholesterol itself is not a 
disease, injury, or disability, even though it may be 
considered a risk factor in the development of certain 
diseases.  In the absence of proof of present disability 
associated with the veteran's high cholesterol, there can be 
no valid claim.  See 38 U.S.C.A. § 1110 (West 1991 and Supp. 
2001).

An elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  Hypercholesterolemia is, by 
definition, an excess of cholesterol in the blood.  Dorland's 
Illustrated Medical Dictionary, pg. 849 (29th ed. 2000).  The 
term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Hypercholesterolemia does not 
necessarily cause any impairment of earning capacity and is 
not a disease entity.  The record does not include any 
competent medical evidence that the veteran currently has a 
disability associated with hypercholesterolemia.

In sum, the applicable laws and regulations are unambiguous 
and they do not permit a grant of service connection for a 
laboratory finding, absent a showing of related disability by 
disease or injury.  As the veteran's claim is lacking in 
legal merit, denial of the claim advanced by operation of law 
is required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for epicondylitis, 
manifested by pain in the right wrist and hand, extending to 
the elbow, is denied.

Entitlement to service connection for high cholesterol is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



